DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-12 are objected to because of the following informalities:  
Claim 9 recites “the at least one wireless communication unit” in lines 4-5. For clarity, it is suggested to replace with “the wireless communication unit”.
Claims 10-12 are also objected since they are depended on the object claim set forth above.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,917,928 B2, hereinafter “Patent’928”.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Patent’928.

Regarding claim 9, Patent’928 discloses A wireless communication unit comprising: [see claim 1]
at least one receiver configured to receive data content when connected to a wireless network node and configured to receive the data content from a first wireless remote communication unit having the data content when the at least one wireless communication unit is located outside of cellular coverage of the wireless network node and connected to the first wireless remote communication; [see claim 1, lines 2-7]
at least one memory operably coupled to the at least one receiver and configured to store the received data content; [see claim 1, lines 8-10]
at least one transmitter operably coupled to the at least one memory; and [see claim 1, lines 11-12]
a processor operably coupled to the at least one memory and the at least one transmitter; [see claim 1, lines 13-14]
wherein, when no longer connected to the wireless network node and not connected to the first wireless remote communication unit and connected to at least one second wireless remote communication unit, the processor is configured to access the data content from the at least one memory and the transmitter is configured to transmit the accessed data content to the at least one second wireless remote communication unit using peer-to-peer communications. [see claim 1, lines 15-28]

Regarding claim 10, Patent’928 discloses The wireless communication unit of claim 9, wherein the at least one receiver receives a request for the data content from the at least one second wireless remote communication unit when the mobile wireless communication unit is no longer connected to the wireless network node and the first wireless remote communication unit, and the transmitter transmits the accessed data content to the second wireless remote communication unit in response thereto. [see claim 1, lines 23-27]

Regarding claim 11, Patent’928 discloses The wireless communication unit of claim 9, wherein the processor is configured to access the data content from the at least one memory and the transmitter is configured to transmit the accessed data content to a plurality of second wireless remote communication units in a batch mode. [see claim 2]

Regarding claim 12, Patent’928 discloses The wireless communication unit of claim 9, wherein the at least one transmitter is configured to transmit the data content for a limited period of time. [see claim 3]

Regarding claim 1, Patent’928 discloses A mobile wireless communication unit for communicating with a wireless network node and one or more wireless remote communication units, the mobile wireless communication unit comprising: [see claim 4 lines 1-4]
at least one receiver configured to receive data content from at least one wireless remote communication unit when located outside of cellular coverage and not connected to the wireless network node; [see claim 4 lines 5-10]
at least one memory operably coupled to the at least one receiver and configured to store the received data content; [see claim 4 lines 11-13]
at least one transmitter operably coupled to the at least one memory; and [see claim 4 lines 14-15]
a processor operably coupled to the at least one memory and the at least one transmitter; [see claim 4 lines 16-20]
wherein, when connected to the wireless network node or a further wireless remote communication unit, the processor is configured to access the data content from the at least one memory and the transmitter is configured to transmit the accessed data content to the wireless network node or the further wireless remote communication unit. [see claim 4 lines 21-27]

Regarding claim 2, Patent’928 discloses The mobile wireless communication unit of claim 1, wherein the transmitter is configured to broadcast or transmit a message to a plurality of wireless remote communication units indicating that the mobile wireless communication unit requests the data content. [see claim 5]

Regarding claim 3, Patent’928 discloses The mobile wireless communication unit of claim 1, wherein the receiver is configured to receive the data content from a plurality of other wireless remote communication units in a batch mode and the processor is configured to store the received data content in the at least one memory according to an identifier associated with the other wireless remote communication units. [see claim 4 lines 8-10, 16-20]

Regarding claim 4, Patent’928 discloses The mobile wireless communication unit of claim 1, wherein the data content is delay tolerant. [see claim 6]

Regarding claim 5, Patent’928 discloses The mobile wireless communication unit of claim 1, wherein the data content is received using a first technology and transmitted to other wireless remote communication units using a second different technology. [see claim 7]

Regarding claim 6, Patent’928 discloses The mobile wireless communication unit of claim 5, wherein the technologies are one from:
(i) the first technology is a 3rd generation partnership project technology and the second different technology is a short range wireless technology; 
(ii) the first technology is a short range wireless technology and the second different technology is a 3rd generation partnership project technology. [see claim 8]

Regarding claim 7, Patent’928 discloses The mobile wireless communication unit of claim 1, wherein the processor is arranged to configure the wireless remote communication unit as a peer-to-peer communication unit to support transfer of data packets to or from wireless remote communication units. [see claim 9]

Regarding claim 8, Patent’928 discloses The mobile wireless communication unit of claim 1, wherein the processor and transmitter are configured to transmit a message to at least one other wireless remote communication unit indicating one of the following: 
(i) the mobile wireless communication unit has data content available to be sent to the at least one other wireless remote communication unit in a peer-to-peer manner; 
(ii) the mobile wireless communication unit wishes to receive data content from the at least one wireless remote communication unit in a peer-to-peer manner. [see claim 10]

Regarding claim 13, Patent’928 discloses A method for sharing delay tolerant content between wireless communication units, the method comprising, at a wireless communication unit: [see claim 11 lines 1-3]
receiving data content when connected to a wireless network node and receiving the data content from a first wireless remote communication unit having the data content when the wireless communication unit is located outside of cellular coverage of the wireless network node and connected to the first wireless remote communication; [see claim 11 lines 4-8]
storing the received data content in at least one memory; and [see claim 11 lines 9-10]
when the wireless communication unit is no longer connected to the wireless network node and not connected to the first wireless remote communication unit, [see claim 11 lines 11-13]
accessing the data content from the at least one memory; and [see claim 11 lines 19]
transmitting the accessed data content to at least one second wireless remote communication unit using peer-to-peer communications. [see claim 11 lines 21-23]

Regarding claim 14, Patent’928 discloses A method for sharing delay tolerant content between devices, the method comprising, at a mobile wireless communication unit: [see claim 12 lines 1-3]
receiving data content from at least one wireless remote communication unit when located outside of cellular coverage and not connected to a wireless network node; [see claim 12 lines 4-8]
storing the received data content in at least one memory of the mobile wireless communication unit; [see claim 12 lines 9-11]
and when the mobile wireless communication unit is subsequently connected to the wireless network node, either direct or via one or more further wireless remote communication unit; [see claim 12 lines 12-15]
accessing the data content from the at least one memory, and [see claim 12 lines 16]
transmitting the accessed data content to the wireless network node direct or transmitting the accessed data content to the wireless network node via the one or more further wireless remote communication unit. [see claim 12 lines 18-20]

Regarding claim 15, Patent’928 discloses A wireless communication system that comprises multiple wireless communication units, wherein at least one wireless communication unit communicates with a wireless network node and one or more wireless remote communication units, wherein the at least one wireless communication unit comprises: [see claim 13 lines 1-6]
at least one receiver configured to receive data content when connected to the wireless network node and configured to receive the data content from a first wireless remote communication unit having the data content when the at least one wireless communication unit is located outside of cellular coverage of the wireless network node and connected to the first wireless remote communication unit; [see claim 13 lines 7-12]
at least one memory operably coupled to the at least one receiver and configured to store the received data content; [see claim 13 lines 13-15]
at least one transmitter operably coupled to the at least one memory; and [see claim 13 lines 16-17]
a processor operably coupled to the at least one memory and the at least one transmitter; [see claim 13 lines 18-19]
wherein, when no longer connected to the wireless network node and not connected to the first wireless remote communication unit and connected to at least one second wireless remote communication unit, the processor is configured to access the data content from the at least one memory and the transmitter is configured to transmit the accessed data content to the at least one second wireless remote communication unit using peer-to-peer communications. [see claim 13 lines 20-33]

Regarding claim 16, Patent’928 discloses A wireless communication system that comprises multiple wireless communication units, wherein at least one mobile wireless communication unit communicates with a wireless network node and one or more wireless remote communication units, wherein the at least one mobile wireless communication unit comprises: [see claim 14 lines 1-6]
at least one receiver configured to receive data content from at least one wireless remote communication unit when located outside of cellular coverage and not connected to the wireless network node; [see claim 14 lines 7-12]
at least one memory operably coupled to the at least one receiver and configured to store the received data content; [see claim 14 lines 13-15]
at least one transmitter operably coupled to the at least one memory; and [see claim 14 lines 16-17]
a processor operably coupled to the at least one memory and the at least one transmitter; [see claim 14 lines 18-22]
wherein, when connected to the wireless network node or a further wireless remote communication unit, the processor is configured to access the data content from the at least one memory and the transmitter is configured to transmit the accessed data content to the wireless network node or the further wireless remote communication unit. [see claim 14 lines 23-29]

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CRYDERMAN (US 2012/0157097 A1).

Regarding claim 1, CRYDERMAN discloses a mobile wireless communication unit for communicating with a wireless network node and one or more wireless remote communication units [Fig. 1, ¶ 21; wireless communication device A 112 communicates with wireless communication base station 104 and wireless communication devices B 114, C 106], the mobile wireless communication unit comprising:
at least one receiver [Fig. 9, ¶ 104; wireless receiver 912] configured to receive data content from at least one wireless remote communication unit when located outside of cellular coverage and not connected to the wireless network node [Fig. 1, ¶ 23, 25-28; wireless communication devices (target devices) are configured to receive messages when not connected to the wireless communication base station 104  (located outside of the wireless coverage area 110) and connected to other wireless communication devices (host devices) having the messages; ¶ 23, wireless communication device B 114 is able to transfer the message to wireless communication device A 112]; 
at least one memory [Fig. 9, ¶ 108; flash memory 906, random access memory (RAM) 904] operably coupled to the at least one receiver and configured to store the received data content [¶ 112; used to store data received via wireless communication signals or through wired communication]; 
at least one transmitter [Fig. 9, ¶ 110; wireless transmitter 910] operably coupled to the at least one memory [Fig. 9, ¶ 110; coupled to the flash memory 906 and random access memory (RAM) 904 thru microprocessor 902]; and 
a processor [Fig. 9, ¶ 110; microprocessor 902] operably coupled to the at least one memory and the at least one transmitter [Fig. 9, ¶ 110; coupled to the flash memory 906 and random access memory (RAM) and the wireless transmitter 910]; 
wherein, when connected to the wireless network node or a further wireless remote communication unit, the processor is configured to access the data content from the at least one memory and the transmitter is configured to transmit the accessed data content to the wireless network node or the further wireless remote communication unit [Fig. 1, ¶ 23, 25-28; Assuming that wireless communication device B 114 had been in the wireless coverage area 110, the wireless communication device B 114 has left communication with the messaging server 102.... messaging server 102 transmitted messages to the wireless communication device B 114 that were addressed to wireless communication device A 112 while the wireless communication device B 114 was in the coverage area 110. After wireless communication device B 114 leaves the coverage area and has established a short range wireless link 116 with wireless communication device A 112, wireless communication device B 114 is able to transfer the message to wireless communication device A 112; see ¶ 28, "these two wireless communication devices will attempt to create a messaging relay association with each other, in this case, each wireless communication device will be defined to be a host device for the other wireless communication device"].

Regarding claim 2, CRYDERMAN discloses the mobile wireless communication unit of claim 1, wherein the transmitter is configured to broadcast or transmit a message to a plurality of wireless remote communication units indicating that the mobile wireless communication unit requests the data content [Fig. 5, ¶ 69; the wireless communication device sent the messaging relay association request to the remote device when the wireless communication device is not in communication with the messaging server (Fig. 3, ¶ 43-44 shows Host 2 encounters with Target 1 and Target 10. The encounters correspond to a short range wireless communication link data exchange between the target device and the candidate host device. These short range wireless communication link data exchanges correspond to the wireless communication devices encountering another wireless communication device with which it has created a messaging relay association)].

Regarding claim 3, CRYDERMAN discloses the mobile wireless communication unit of claim 1, wherein the receiver is configured to receive the data content from a plurality of other wireless remote communication units in a batch mode [Fig. 2, ¶ 26; first short range wireless link 210, second short range wireless link 212 and the third short range wireless link 214 are to be maintained simultaneously] and the processor is configured to store the received data content in the at least one memory according to an identifier associated with the other wireless remote communication units [Fig. 3, ¶ 42; the messaging relay association list 300 is maintained in one example by the messaging server 102 by accumulating metrics reported by wireless communication devices acting as both host devices and target devices].

Regarding claim 4, CRYDERMAN discloses the mobile wireless communication unit of claim 1, wherein the data content is delay tolerant [¶ 59; wherein the messages/data content is delay tolerant].

Regarding claim 5, CRYDERMAN discloses the mobile wireless communication unit of claim 1, wherein the data content is received using a first technology and transmitted to other wireless remote communication units using a second different technology [¶ 19, 23, 26; wherein the data content is received using a cellular data communication/first technology from the messaging server 102 thru the wireless communication base station 104 within the wireless coverage area 110 and transmitted using a second different technology in the short range wireless communication link is a Bluetooth.RTM.].

Regarding claim 6, CRYDERMAN discloses the mobile wireless communication unit of claim 5, wherein the technologies are one from:
(i) the first technology is a 3rd generation partnership project technology [¶ 23; wherein the technologies of the wireless coverage area 110 of the wireless communication base station 104 is cellular] and the second different technology is a short range wireless technology [¶ 26; short range wireless communication link is a Bluetooth.RTM. communication link].

Regarding claim 7, CRYDERMAN discloses the mobile wireless communication unit of claim 1, wherein the processor is arranged to configure the wireless remote communication unit as a peer-to-peer communication unit to support transfer of data packets to or from wireless remote communication units [see Fig. 2, ¶ 25-28; wireless communication device A 112 (target 202) establishes short range wireless links 210, 212, 214 with host 1, host 2, host 3 respectively to support transfer of data packets to/from hosts 1-3].

Regarding claim 8, CRYDERMAN discloses the mobile wireless communication unit of claim 1, wherein the processor and transmitter are configured to transmit a message to at least one other wireless remote communication unit indicating (i) the mobile wireless communication unit has data content available to be sent to the at least one other wireless remote communication unit in a peer-to-peer manner [Fig. 1-2, ¶ 23, 25-28; Assuming that wireless communication device B 114 had been in the wireless coverage area 110, the wireless communication device B 114 has left communication with the messaging server 102.... messaging server 102 transmitted messages to the wireless communication device B 114 that were addressed to wireless communication device A 112 while the wireless communication device B 114 was in the coverage area 110. After wireless communication device B 114 leaves the coverage area and has established a short range wireless link 116 with wireless communication device A 112, wireless communication device B 114 is able to transfer the message to wireless communication device A 112; see ¶ 28, "these two wireless communication devices will attempt to create a messaging relay association with each other, in this case, each wireless communication device will be defined to be a host device for the other wireless communication device"].

Regarding claim 9, CRYDERMAN discloses a wireless communication unit [Fig. 1, ¶ 23; wireless communication device B 114, or Fig. 9, ¶ 104; electronic device 952] comprising: 
at least one receiver [Fig. 9, ¶ 104; wireless receiver 912] configured to receive data content when connected to a wireless network node [Fig. 1, ¶ 22; wireless communication devices are configured to receive messages when connected to the wireless communication base station 104 (within the wireless coverage area 110 of wireless communication base station 104)] and configured to receive the data content from a first wireless remote communication unit having the data content when the at least one wireless communication unit is located outside of cellular coverage of the wireless network node and connected to the first wireless remote communication [Fig. 1, ¶ 23, 25-28; wireless communication devices (target devices) are configured to receive messages when located outside of the wireless coverage area 110 and connected to other wireless communication devices (host devices) having the messages]; 
at least one memory [Fig. 9, ¶ 108; flash memory 906, random access memory (RAM) 904] operably coupled to the at least one receiver and configured to store the received data content [¶ 112; used to store data received via wireless communication signals or through wired communication]; 
at least one transmitter [Fig. 9, ¶ 110; wireless transmitter 910] operably coupled to the at least one memory [Fig. 9, ¶ 110; coupled to the flash memory 906 and random access memory (RAM) 904 thru microprocessor 902]; and 
a processor [Fig. 9, ¶ 110; microprocessor 902] operably coupled to the at least one memory and the at least one transmitter [Fig. 9, ¶ 110; coupled to the flash memory 906 and random access memory (RAM) and the wireless transmitter 910]; 
wherein, when no longer connected to the wireless network node and not connected to the first wireless remote communication unit and connected to at least one second wireless remote communication unit, the processor is configured to access the data content from the at least one memory [Fig. 1, ¶ 23; Assuming that wireless communication device B 114 had been in the wireless coverage area 110, the wireless communication device B 114 has left communication with the messaging server 102.... messaging server 102 transmitted messages to the wireless communication device B 114 that were addressed to wireless communication device A 112 while the wireless communication device B 114 was in the coverage area 110. After wireless communication device B 114 leaves the coverage area and has established a short range wireless link 116 with wireless communication device A 112, wireless communication device B 114 is able to transfer the message to wireless communication device A 112] and the transmitter is configured to transmit the accessed data content to the at least one second wireless remote communication unit using peer-to-peer communications [Fig. 5, ¶ 69; the wireless communication device sent the messaging relay association request to the remote device when the wireless communication device is not in communication with the messaging server (Fig. 3, ¶ 43-44 shows Host 2 encounters with Target 1 and Target 10. The encounters correspond to a short range wireless communication link data exchange between the target device and the candidate host device. These short range wireless communication link data exchanges correspond to the wireless communication devices encountering another wireless communication device with which it has created a messaging relay association)].

Regarding claim 10, CRYDERMAN discloses the wireless communication unit of claim 9, wherein the at least one receiver receives a request for the data content from the at least one second wireless remote communication unit [Fig. 6, ¶ 75; wherein the wireless communication device messaging relay association request from the another wireless communication device, referred to as a "remote device"] when the mobile wireless communication unit is no longer connected to the wireless network node and the first wireless remote communication unit [Fig. 6, ¶ 76; wherein the wireless communication device an encounter between wireless communication devices is determined by an established paired Bluetooth.RTM. relationship with one another or by establishing or maintaining any suitable short range wireless link with a remote device], and the transmitter transmits the accessed data content to the second wireless remote communication unit in response thereto [Fig. 6, ¶ 81; the processing transmits, at 613, an association acceptance to the remote device in response to the messaging relay association request].

Regarding claim 12, CRYDERMAN discloses the wireless communication unit of claim 9, wherein the at least one transmitter is configured to transmit the data content for a limited period of time [Fig. 3, ¶ 38, 48; time of short range wireless communication with the target device].

Regarding claim 13, CRYDERMAN discloses a method for sharing delay tolerant content between wireless communication units [Fig. 1, ¶ 21-28; a method for delivering messages to devices not in communication with a transmitting server], the method comprising, at a wireless communication unit [Fig. 1, ¶ 21, 23; wireless communication device B 114]: 
receiving data content when connected to a wireless network node [Fig. 1, ¶ 22; wireless communication devices are configured to receive messages when connected to the wireless communication base station 104 (within the wireless coverage area 110 of wireless communication base station 104)] and receiving the data content from a first wireless remote communication unit having the data content when the wireless communication unit is located outside of cellular coverage of the wireless network node and connected to the first wireless remote communication [Fig. 1, ¶ 23, 25-28; wireless communication devices (target devices) are configured to receive messages when located outside of the wireless coverage area 110 and connected to other wireless communication devices (host devices) having the messages]; 
storing the received data content in [¶ 112; storing data received via wireless communication signals or through wired communication in] at least one memory [Fig. 9, ¶ 108; flash memory 906, random access memory (RAM) 904]; and 
when the wireless communication unit is no longer connected to the wireless network node and not connected to the first wireless remote communication unit, accessing the data content from the at least one memory [Fig. 1, ¶ 23; Assuming that wireless communication device B 114 had been in the wireless coverage area 110, the wireless communication device B 114 has left communication with the messaging server 102.... messaging server 102 transmitted messages to the wireless communication device B 114 that were addressed to wireless communication device A 112 while the wireless communication device B 114 was in the coverage area 110. After wireless communication device B 114 leaves the coverage area and has established a short range wireless link 116 with wireless communication device A 112, wireless communication device B 114 is able to transfer the message to wireless communication device A 112]; and 
transmitting the accessed data content to at least one second wireless remote communication unit using peer-to-peer communications [Fig. 5, ¶ 69; the wireless communication device sent the messaging relay association request to the remote device when the wireless communication device is not in communication with the messaging server (Fig. 3, ¶ 43-44 shows Host 2 encounters with Target 1 and Target 10. The encounters correspond to a short range wireless communication link data exchange between the target device and the candidate host device. These short range wireless communication link data exchanges correspond to the wireless communication devices encountering another wireless communication device with which it has created a messaging relay association)].

Regarding claim 14, CRYDERMAN discloses a method for sharing delay tolerant content between devices [Fig. 1, ¶ 21-28; a method for delivering messages to devices not in communication with a transmitting server], the method comprising, at a mobile wireless communication unit [Fig. 1, ¶ 21, 23; wireless communication device B 114]: 
receiving data content from at least one wireless remote communication unit when located outside of cellular coverage and not connected to a wireless network node [Fig. 1, ¶ 23, 25-28; wireless communication devices (target devices) are configured to receive messages when not connected to the wireless communication base station 104  (located outside of the wireless coverage area 110) and connected to other wireless communication devices (host devices) having the messages; ¶ 23, wireless communication device B 114 is able to transfer the message to wireless communication device A 112]; 
storing the received data content in [¶ 112; storing data received via wireless communication signals or through wired communication] at least one memory of the mobile wireless communication unit [Fig. 9, ¶ 108; flash memory 906, random access memory (RAM) 904]; 
and when the mobile wireless communication unit is subsequently connected to the wireless network node, either direct or via one or more further wireless remote communication unit; accessing the data content from the at least one memory, and transmitting the accessed data content to the wireless network node direct or transmitting the accessed data content to the wireless network node via the one or more further wireless remote communication unit [Fig. 1, ¶ 23, 25-28; Assuming that wireless communication device B 114 had been in the wireless coverage area 110, the wireless communication device B 114 has left communication with the messaging server 102.... messaging server 102 transmitted messages to the wireless communication device B 114 that were addressed to wireless communication device A 112 while the wireless communication device B 114 was in the coverage area 110. After wireless communication device B 114 leaves the coverage area and has established a short range wireless link 116 with wireless communication device A 112, wireless communication device B 114 is able to transfer the message to wireless communication device A 112; see ¶ 28, "these two wireless communication devices will attempt to create a messaging relay association with each other, in this case, each wireless communication device will be defined to be a host device for the other wireless communication device"].

Regarding claim 15, CRYDERMAN discloses a wireless communication system [Fig. 1, ¶ 21; wireless communication coverage map 100] that comprises multiple wireless communication units [Fig. 1, ¶ 21; comprises multiple wireless communication devices], wherein at least one wireless communication unit communicates with a wireless network node and one or more wireless remote communication units [Fig. 1, ¶ 21, 23; wherein wireless communication device B 114 communicates with wireless communication base station 104 and wireless communication devices A 112, C 106], wherein the at least one wireless communication unit comprises: 
at least one receiver [Fig. 9, ¶ 104; wireless receiver 912] configured to receive data content when connected to the wireless network node [Fig. 1, ¶ 22; wireless communication devices are configured to receive messages when connected to the wireless communication base station 104 (within the wireless coverage area 110 of wireless communication base station 104)] and configured to receive the data content from a first wireless remote communication unit having the data content when the at least one wireless communication unit is located outside of cellular coverage of the wireless network node and connected to the first wireless remote communication unit [Fig. 1, ¶ 23, 25-28; wireless communication devices (target devices) are configured to receive messages when located outside of the wireless coverage area 110 and connected to other wireless communication devices (host devices) having the messages]; 
at least one memory operably coupled to the at least one receiver [Fig. 9, ¶ 108; flash memory 906, random access memory (RAM) 904 coupled to the wireless receiver 912] and configured to store the received data content [¶ 112; used to store data received via wireless communication signals or through wired communication]; 
at least one transmitter [Fig. 9, ¶ 110; wireless transmitter 910] operably coupled to the at least one memory [Fig. 9, ¶ 110; coupled to the flash memory 906 and random access memory (RAM) 904 thru microprocessor 902]; and 
a processor [Fig. 9, ¶ 110; microprocessor 902] operably coupled to the at least one memory and the at least one transmitter [Fig. 9, ¶ 110; coupled to the flash memory 906 and random access memory (RAM) and the wireless transmitter 910]; 
wherein, when no longer connected to the wireless network node and not connected to the first wireless remote communication unit and connected to at least one second wireless remote communication unit, the processor is configured to access the data content from the at least one memory [Fig. 1, ¶ 23; Assuming that wireless communication device B 114 had been in the wireless coverage area 110, the wireless communication device B 114 has left communication with the messaging server 102.... messaging server 102 transmitted messages to the wireless communication device B 114 that were addressed to wireless communication device A 112 while the wireless communication device B 114 was in the coverage area 110. After wireless communication device B 114 leaves the coverage area and has established a short range wireless link 116 with wireless communication device A 112, wireless communication device B 114 is able to transfer the message to wireless communication device A 112] and the transmitter is configured to transmit the accessed data content to the at least one second wireless remote communication unit using peer-to-peer communications [Fig. 5, ¶ 69; the wireless communication device sent the messaging relay association request to the remote device when the wireless communication device is not in communication with the messaging server (Fig. 3, ¶ 43-44 shows Host 2 encounters with Target 1 and Target 10. The encounters correspond to a short range wireless communication link data exchange between the target device and the candidate host device. These short range wireless communication link data exchanges correspond to the wireless communication devices encountering another wireless communication device with which it has created a messaging relay association)].

Regarding claim 16, CRYDERMAN discloses a wireless communication system [Fig. 1, ¶ 21; wireless communication coverage map 100] that comprises multiple wireless communication units [Fig. 1, ¶ 21; comprises multiple wireless communication devices], wherein at least one mobile wireless communication unit communicates with a wireless network node and one or more wireless remote communication units [Fig. 1, ¶ 21, 23; wherein wireless communication device B 114 communicates with wireless communication base station 104 and wireless communication devices A 112, C 106], wherein the at least one mobile wireless communication unit comprises: 
at least one receiver [Fig. 9, ¶ 104; wireless receiver 912] configured to receive data content from at least one wireless remote communication unit when located outside of cellular coverage and not connected to the wireless network node [Fig. 1, ¶ 23, 25-28; wireless communication devices (target devices) are configured to receive messages when not connected to the wireless communication base station 104  (located outside of the wireless coverage area 110) and connected to other wireless communication devices (host devices) having the messages; ¶ 23, wireless communication device B 114 is able to transfer the message to wireless communication device A 112]; 
at least one memory operably coupled to the at least one receiver [Fig. 9, ¶ 108; flash memory 906, random access memory (RAM) 904 coupled to the wireless receiver 912] and configured to store the received data content [¶ 112; used to store data received via wireless communication signals or through wired communication]; 
at least one transmitter [Fig. 9, ¶ 110; wireless transmitter 910] operably coupled to the at least one memory [Fig. 9, ¶ 110; coupled to the flash memory 906 and random access memory (RAM) 904 thru microprocessor 902]; and 
a processor [Fig. 9, ¶ 110; microprocessor 902] operably coupled to the at least one memory and the at least one transmitter [Fig. 9, ¶ 110; coupled to the flash memory 906 and random access memory (RAM) and the wireless transmitter 910];
wherein, when connected to the wireless network node or a further wireless remote communication unit, the processor is configured to access the data content from the at least one memory and the transmitter is configured to transmit the accessed data content to the wireless network node or the further wireless remote communication unit [Fig. 1, ¶ 23, 25-28; Assuming that wireless communication device B 114 had been in the wireless coverage area 110, the wireless communication device B 114 has left communication with the messaging server 102.... messaging server 102 transmitted messages to the wireless communication device B 114 that were addressed to wireless communication device A 112 while the wireless communication device B 114 was in the coverage area 110. After wireless communication device B 114 leaves the coverage area and has established a short range wireless link 116 with wireless communication device A 112, wireless communication device B 114 is able to transfer the message to wireless communication device A 112; see ¶ 28, "these two wireless communication devices will attempt to create a messaging relay association with each other, in this case, each wireless communication device will be defined to be a host device for the other wireless communication device"].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CRYDERMAN in view of Adachi et al. (US 9,699,767 B2, hereinafter “Adachi”).

Regarding claim 11, CRYDERMAN discloses wherein the processor is configured to access the data content from the at least one memory and the transmitter is configured to transmit the accessed data content to at least one second wireless remote communication unit [Fig. 1, ¶ 23; Assuming that wireless communication device B 114 had been in the wireless coverage area 110, the wireless communication device B 114 has left communication with the messaging server 102.... messaging server 102 transmitted messages to the wireless communication device B 114 that were addressed to wireless communication device A 112 while the wireless communication device B 114 was in the coverage area 110. After wireless communication device B 114 leaves the coverage area and has established a short range wireless link 116 with wireless communication device A 112, wireless communication device B 114 is able to transfer the message to wireless communication device A 112] and the transmitter is configured to transmit a message to other wireless remote communication units [Fig. 5, ¶ 69; the wireless communication device sent the messaging relay association request to the remote device when the wireless communication device is not in communication with the messaging server (Fig. 3, ¶ 43-44 shows Host 2 encounters with Target 1 and Target 10. The encounters correspond to a short range wireless communication link data exchange between the target device and the candidate host device. These short range wireless communication link data exchanges correspond to the wireless communication devices encountering another wireless communication device with which it has created a messaging relay association)].
CRYDERMAN does not explicitly disclose the transmitter is configured to transmit to a plurality of other wireless remote communication units “in a batch mode.” 
However, Adachi teaches a wireless communication unit, when no longer connected to a wireless network node, is configured to broadcast a message to other wireless remote communication units in a batch mode [see Fig. 20, Step 2, col. 16 lines 56-67, (2.3) Out-of-Coverage Scenario, col. 17 lines 6-13; when out of coverage scenario, UE is configured to broadcast a message to other D2D UEs within its group].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a wireless communication unit, when no longer connected to a wireless network node, is configured to broadcast a message to other wireless remote communication units in a batch mode”, as taught by Adachi, into the system of CRYDERMAN so that D2D resource is scheduled for all D2D UEs to use within the group [see Adachi, col. 17 lines 24-26].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khoshnevis et al. (US 2013/0223356 A1), see Fig. 6-7, para. 115-121, discloses an evolved Node B (eNB) for allocating resources for a device-to-device (D2D) link between User Equipments (UEs).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469